Title: Treasury Department Circular to the Commissioners of Loans, 27 September 1792
From: Hamilton, Alexander
To: Commissioners of Loans



Sir,
Treasury DepartmentSeptember 27th. 1792

The Comptroller of the Treasury being absent, I have found it necessary to avoid an interruption of the public business, to direct Mr Henry Kuhl his principal Clerk to countersign the warrants of transfer until his return; you will therefore regard his signature (a specimen of which is here enclosed) as authentic and enter the warrants thus countersigned on your Books as in the other case. The Comptroller on his return will announce it to you which will terminate the object of this instruction.

I am Sir, with consideration   Your obedt Servant
Alexander Hamilton
